DETAILED ACTION
This is in response to the Amendment filed 4/19/2021 wherein claims 5-7, 12, 14-15, 20-22, and 25 are canceled and claims 1-4, 8-11, 13, 16-19, and 23-24 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 4/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,794,216 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Siragusa on 4/26/2021.

In Claim 19, line 10, “the first gas turbine” has been amended to - - the first gas turbine engine - -
In Claim 23, line 4, “the generator means” has been amended to - - the generator- -
In Claim 24, line 4, “the first turbine engines and second gas turbine engine” has been amended to - - the first gas turbine engine and the second gas turbine engine - -.


Allowable Subject Matter
Claims 1-4, 8-11, 13, 16-19, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants amendment filed 4/19/2021 along with the above Examiner’s amendments, Applicant’s remarks filed 4/19/2021, and the terminal disclaimer filed 4/19/2021 places the application in condition for allowance. The prior art neither teaches nor makes obvious the combination set forth in the claims, and especially does not show, in combination with other claimed limitations, “wherein each of the first fan drive electric motor and the second fan drive electric motor includes a rotor supported on a corresponding one of the first fan shaft and the second fan shaft, the rotor is electrically coupled to the corresponding one of the first stator and the second stator and the first set of poles and the second set of poles are clocked relative to each other such that rotation of the corresponding one of the first input shaft and the second input shaft combined with the different in relative speeds with a corresponding one of the first fan shaft and second fan shaft commutates the first phase and the second phase to drive the rotor for the corresponding one of the first fan drive electric motor and the second fan drive electric motor” (Claim 1, lines 18-26), “wherein the generator means includes a first stator and a first rotor including a first set of poles providing electric power to a first phase of the fan drive electric motor and a second stator and a second rotor including a second set of poles providing power to a second phase of the fan drive electric motor and wherein the first set of poles and the second set of poles are clocked relative to each other such that a difference in rotational speeds between the fan shaft and the input shaft commutates the first phase and the second phase to drive the fan drive electric motor” (Claim 13, lines 7-12), and “driving the fan shaft with a supplemental rotational input with a fan drive electric motor driven by electric energy generated by the generator disposed on the input shaft of at least one of the first gas turbine engine and the second gas turbine engine; commutating electric power produced by the generator by clocking a first set of poles of a first generator portion relative to a second set of poles of a second generator in combination with a difference in relative rotational speeds between the input shaft and the fan shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741